DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/29/2021 has been entered. Claims 13, 18, 20-21, 23-30, 33, 36-39, and 43-47 remain pending in the application. Claims 50-51 are new. Claim 27 has been withdrawn from further consideration as detailed in the Non-final Office Action mailed 10/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner notes U.S. PG publication 20055137578 is not a valid U.S. PG publication as it does not exist, therefore it was not considered by the Examiner as indicated on the annotated IDS included with this office action.
Claim Objections
Claim 20, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “the at least one of the aspiration opening and the infusion opening”. This wording is unclear. Examiner suggests replacing “the at least one of the aspiration opening and the infusion opening” with “at least one of the aspiration opening and the infusion opening”.
Claim 37, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “wherein at least a portion of the device are formed”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21,
Line 4 recites “the at least one opening”. It is unclear if the at least one opening refers to the aspiration opening or the infusion opening or both openings. Appropriate correction is required. For examination purposes Examiner construes the at least one opening to refer to at least one aspiration and the infusion opening. Examiner suggests replacing “the at least one opening” with “at least one of the aspiration opening and infusion opening”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 18, 23-26, 28-29, 33, 38-39, 43-44, 47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) further in view of John (U.S. PG publication 20050070458) further in view of DiMauro (U.S. PG publication 20100286585).
In regard to claim 13,
Geiger discloses a method of aspirating and infusing into a subject's cerebrospinal fluid (paragraph [0016]-[0018]: wherein fluid is injected into the cerebrospinal fluid via a first chamber and first lumen and cerebrospinal fluid is removed through the second chamber and second lumen), comprising: 
a container (figure 2, item 204), 
wherein the container is coupled to a catheter (figure 2, item 202; paragraph [0016]), 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Infusion lumen)][AltContent: textbox (Aspiration lumen)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral Ventricle)][AltContent: textbox (202)][AltContent: textbox (204)][AltContent: textbox (Enlarged view of figure 2)]
    PNG
    media_image1.png
    583
    664
    media_image1.png
    Greyscale

wherein the catheter comprises an aspiration lumen (see enlarged view of figure 2 above), an aspiration opening (see enlarged view of figure 2 above) in fluid communication with the aspiration lumen (paragraph [0016]), an infusion lumen (see enlarged view of figure 2 above), and an infusion opening (see enlarged view of figure 2 above) in fluid communication with the infusion lumen (paragraph [0016]), 
wherein the aspiration lumen and infusion lumen are fluidically isolated from one another (see figure 2 and paragraph [0016]), 
aspirating a first fluid from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the container (paragraph [0018]); 

Geiger fails to disclose penetrating an upper portion of a container of a device using a needle, wherein the aspiration opening and the infusion opening are separated by a distance along a length of the catheter, wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid; aspirating a first fluid from the first portion of the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the container using the needle, and infusing a second fluid into the second portion of the subject's cerebrospinal fluid.
John teaches penetrating an upper portion of a container (item 130) of a device using a needle, and aspirating a first fluid (CSF) from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen (item 120), and the container using the needle (paragraph [0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reservoir 204 of Geiger to be self-sealing as taught by paragraph [0026] of John and to include penetrating an upper portion of a container of a device using a needle, and aspirating a first fluid from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the container using the needle, as taught by John, for the purpose of enabling sampling and testing of fluid (paragraph [0026] of John).
Geiger in view of John fails to disclose wherein the aspiration opening and the infusion opening are separated by a distance along a length of the catheter, wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid; aspirating a first fluid from the first portion of the subject's cerebrospinal fluid, and infusing a second fluid into the second portion of the subject's cerebrospinal fluid.
[AltContent: textbox (Aspiration opening)][AltContent: textbox (Infusion opening)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    365
    588
    media_image2.png
    Greyscale


DiMauro teaches wherein the aspiration opening (see figure 1B above; paragraph [0032]: wherein lumen 46 is used for withdrawing fluid for sampling and measuring purposes) and the infusion opening (see figure 1B above; paragraph [0032]: wherein lumen 48 is used for delivery) are separated by a distance along a length of the catheter (see figure 1B above), wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid (paragraph [0032]: proximal end 51 of first catheter 42 is placed in a first sub-dural location to withdraw cerebrospinal fluid), and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid (paragraph [0032]: proximal end 53 is placed in a second sub-dural location, which can be the same or different space, tissue or region of the brain); aspirating a first fluid from the first portion of the subject's cerebrospinal fluid, and infusing a second fluid into the second portion of the subject's cerebrospinal fluid (paragraph [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the catheter of Geiger with two single lumen catheters attached to respective chambers in the container with the aspiration opening and the infusion 
In regard to claim 18,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John as modified by DiMauro teaches further comprising inhibiting penetration and/or contamination of the infusion lumen using a barrier positioned between a proximal opening of the catheter that is in fluid communication with the aspiration lumen and at least a portion of the infusion lumen adjacent to and/or associated with the container (see figure 2 of Geiger and figure 1b of DiMauro where contamination of the infusion lumen is inhibited due to the container having separate chambers formed by a barrier, the chambers being connected to respective lumens).
In regard to claim 23,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John as modified by DiMauro teaches wherein the aspiration lumen and infusion lumen are parallel and adjacent to each other until they reach the container or alternatively for at least a portion of a length of the device (see figure 1B, item 48 and 46 of DiMauro and analysis of claim 13 above).
In regard to claim 24,

In regard to claim 25,
Geiger in view of John in view of DiMauro teaches the method of claim 24. Geiger as modified by John as modified by DiMauro teaches wherein the aspiration lumen and infusion lumen are circular in cross-section (see figure 1B, item 48 and 46 of DiMauro and analysis of claim 13 above).
In regard to claim 26,
Geiger in view of John in view of DiMauro teaches the method of claim 25. Geiger as modified by John as modified by DiMauro teaches wherein the aspiration lumen and infusion lumen are each individually circular in cross-section (see figure 1B, item 48 and 46 of DiMauro and analysis of claim 13 above).
In regard to claim 28,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John as modified by DiMauro teaches wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another (see figure 1B, item 48 and 46 of DiMauro and analysis of claim 13 above).
In regard to claim 29,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John as modified by DiMauro teaches wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen 
In regard to claim 33,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John in view of DiMauro teaches wherein at least a portion of the container is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle (paragraph [0026] of John).
In regard to claim 38,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger in view of John in view of DiMauro teaches wherein the container is located beneath the scalp of the subject (paragraph [0016] of Geiger).
In regard to claim 39,
Geiger in view of John in view of DiMauro teaches the method of claim 38. Geiger in view of John in view of DiMauro teaches wherein the container is located outside the skull of the subject (see figure 1 and 2 of Geiger).
In regard to claim 43,
Geiger in view of John in view of DiMauro teaches the method of claim 13.
A first embodiment of Geiger fails to disclose wherein the infusion lumen is fluidically connected to a pump positioned externally or internally relative to the subject, wherein the infusing is performed by the pump.
A second embodiment of Geiger teaches wherein the infusion lumen (figure 3, item 302) is fluidically connected to a pump (figure 3, item 308) positioned externally or internally relative to the subject (see figure 3; paragraph [0023]), wherein the infusing is performed by the pump (paragraph [0023]).

In regard to claim 44,
The first embodiment of Geiger in view of John in view of DiMauro in view of the second embodiment of Geiger teaches the method of claim 43.  The first embodiment of Geiger in view of John in view of DiMauro as modified by the second embodiment of Geiger teaches wherein the pump is located in the torso of the subject (See figure 3 of Geiger, and analysis of claim 43 above).
In regard to claim 47,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger as modified by John as modified by DiMauro teaches further comprising positioning the device partially in or adjacent to the subject's brain or spinal cord (see figure 2 of Geiger wherein the device is positioned in the brain), wherein the positioning is performed before the penetrating (see analysis of claim 13 above wherein the device is positioned before the penetrating is preformed to withdraw fluid).
In regard to claim 50,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger as modified by John as modified by DiMauro teaches wherein the aspiration opening and the infusion opening are separated by a distance (see figure 1B and paragraph [0032] of DiMauro).
Geiger as modified by John as modified by DiMauro is silent as to wherein the aspiration opening and the infusion opening are separated by a distance from 5 mm to 1 cm.

In regard to claim 51,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger in view of John in view of DiMauro teaches wherein the aspiration opening and the infusion opening are positioned in a lateral ventricle of the subject (see paragraph [0032] of DiMauro and figure 2 of Geiger).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458)in view of DiMauro (U.S. PG publication 20100286585) further in view of Laske (U.S. patent no 5720720). 
In regard to claim 20,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger in view of John in view of DiMauro fails to disclose further comprising inhibiting opening of at least one of the aspiration opening and the infusion opening except when pressure is applied to the at least one of the aspiration opening and the infusion opening.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting opening of at least one of an infusion opening (figure 14, item 10) except when pressure is applied to the at least one infusion opening (column 19, line 40-61).
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of Laske (U.S. patent no 5720720) further in view of Gentsler (U.S. PG publication 20040002677). 
In regard to claim 21,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger in view of John in view of DiMauro fails to disclose further comprising inhibiting opening of at least one of the aspiration opening and the infusion opening except when pressure is applied to the at least one opening in a first direction, wherein opening of the at least one of the aspiration opening and the infusion opening is inhibited when pressure is applied in a second direction.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting opening of at least one of an infusion opening (figure 14, item 10) except when pressure is applied to the at least one infusion opening in a first direction(column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion opening of Geiger in view of John in view of DiMauro to include inhibiting opening of at least one of an infusion opening except when 
Geiger in view of John in view of DiMauro in view of Laske fails to disclose wherein opening of the at least one of the aspiration opening and the infusion opening is inhibited when pressure is applied in a second direction.
Gentsler teaches wherein opening of the at least one of the infusion opening (figure 4, item 58) is inhibited when pressure is applied in a second direction (paragraph [0093]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the opening of Geiger in view of John in view of DiMauro in view of Laske, as taught by Gentsler, which results in wherein opening of the at least one of the infusion opening is inhibited when pressure is applied in a second direction for the purpose of maximizing control of drug delivery (paragraph [0093] of Gentsler). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of East (U.S. PG publication 20150297874).
In regard to claim 30,
Geiger in view of John in view of DiMauro teaches the method of claim 13. Geiger in view of John as modified by DiMauro teaches wherein a distal end of the aspiration lumen comprises the aspiration opening and a distal end of the infusion lumen comprises the infusion opening (see figure 2 of Geiger and 1B of DiMauro and analysis of claim 13 above).

Examiner notes paragraph [0068] of Applicant’s disclosure defines substantially opposing directions as at least orthogonally relative to one another.
East teaches an infusion lumen and aspiration lumen (paragraph [0162]: wherein one or more lumens can be dedicated for drug delivery to the ventricle 110 while one or more other lumens can be dedicated for fluid drainage from the ventricle), wherein the aspiration opening (opening 118 on first tip 116 in figure 3) and the infusion opening (opening 118 on second tip 116 in figure 3) are directed in a substantially opposing directions to inhibit cross contamination of fluids (paragraph [0147]: wherein some openings 118 can be at the terminal distal ends and some can be in a linear or circular pattern which would inhibit cross contamination of fluids due to their placement; Examiner notes opening 118 on first tip at a terminal distal end would be in a substantially opposing direction from a linear opening on the side of second tip).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the aspiration opening and infusion opening of Geiger in view of John in view of DiMauro to include wherein the aspiration opening and the infusion opening are directed in a substantially opposing directions to inhibit cross contamination of fluids, as taught by East, for the purpose of implementing a beneficial/useful port arrangement (paragraph [0147] of East).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of Jho (U.S. PG publication 20110275930).
In regard to claim 36,

Geiger in view of John in view of DiMauro fails to disclose wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration.
Jho teaches wherein the container (figure 3A, item 12) comprises a marker (figure 3a, item 40) to indicate a position of the barrier and/or the center of the container to target aspiration (see figure 8: wherein the center of the container is indicated by the marker; paragraph [0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger in view of John in view of DiMauro to include wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration, as taught by Jho, for the purpose of conveniently accessing the access port with a needle (paragraph [0042] of Jho).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of Dextradeur (U.S. PG publication 20130253266).
In regard to claim 37,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger in view of John in view of DiMauro fails to disclose wherein at least a portion of the device are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.
Dextradeur teaches wherein at least a portion of the device (figure 1, item 10) are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial (paragraph [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the device of Geiger in view of John in .
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of Haase (U.S. patent no 6293922).
In regard to claim 45,
The first embodiment of Geiger in view of John in view of DiMauro in view of the second embodiment of Geiger teaches the method of claim 43.
The first embodiment of Geiger in view of John in view of DiMauro in view of the second embodiment of Geiger fails to disclose wherein the pump is located in the abdomen of the subject.
Haase teaches wherein the pump (figure 2, item 10; Examiner notes the pump is used to infuse fluid into the brain; column 2, line 64-column 3, line 11; see figure 1) is located in the abdomen of the subject (column 2, line 64-column 3, line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pump of the first embodiment of Geiger in view of John in view of DiMauro in view of the second embodiment of Geiger to be located in the abdomen of the subject, as taught by Haase, for the purpose of implanting a pump in a suitable location to enable fluid delivery to the brain (column 2, line 64-column 3, line 9 of Haase). 
Further, Haase teaches that a pump in torso (see figure 2) and a pump in the abdomen (column 2, line 64-column 3, line 11) could all be used to achieve the same result (column 2, line 64-column 3, line 11) and thus a pump in the torso and a pump in the abdomen were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) in view of DiMauro (U.S. PG publication 20100286585) further in view of Hildebrand (U.S. PG publication 20050004219).
In regard to claim 46,
Geiger in view of John in view of DiMauro teaches the method of claim 13.
Geiger in view of John in view of DiMauro fails to disclose wherein at least a portion of the aspiration lumen and infusion lumen are located in the spinal canal.
Hildebrand teaches that positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a ventricle of the brain to deliver fluid to the cerebrospinal fluid could all be used to achieve the same result (paragraph [0054]) and thus positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a ventricle of the brain to deliver fluid to the cerebrospinal fluid were art-recognized equivalents at the time the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to modify the location of the catheter of Geiger to be in the spinal canal, therefore resulting in at least a portion of the aspiration lumen and infusion lumen are located in the spinal canal.
Response to Arguments
Applicant’s arguments with respect to claims 13, 18, 20-21, 23-26, 28-30, 33, 36-39, 43-47 and 50-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783